                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


 DOUGLAS CORNELL JACKSON,

        Plaintiff,
                                                     Case No. 2:18-cv-15
 v.
                                                     HONORABLE PAUL L. MALONEY
 UNKNOWN PERALA, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants filed

a Motion for Involuntary Dismissal or to Compel Discovery. (ECF No. 42). The matter was

referred to the Magistrate Judge, who issued a Report and Recommendation on April 3, 2019,

recommending that this Court grant the motion in part and deny the motion in part. The Defendants

also filed a Motion to Amend the Case Management Order (ECF No. 47), which is addressed in

the Report and Recommendation. The Report and Recommendation was duly served on the

parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 61) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Involuntary Dismissal or to Compel

Discovery (ECF No. 42) is GRANTED IN PART AND DENIED IN PART.
       IT IS FURTHER ORDERED that the discovery deadline is extended for 30 days to allow

Defendants to take Plaintiff’s deposition. Dispositive motions are due no later than 28 days after

the deposition.

       IT IS FURTHER ORDERED that the Motion to Amend the Case Management Order

(ECF No. 47) is DISMISSED AS MOOT.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).



Dated: May 3, 2019                                           /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge




                                                2
